Citation Nr: 1046445	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
2000 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 50 percent 
for the service-connected PTSD.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the RO .

In November 2003, the Veteran and his spouse, sitting at the RO, 
testified at a hearing before a Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  

At the time of the hearing, the issues were whether new and 
material evidence had been submitted to reopen the claim of 
service connection for PTSD and whether a higher evaluation 
should be assigned for the service-connected diabetes mellitus.  

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for PTSD includes a claim for a 
TDIU rating.

The Board remanded the case in May 2007 for additional 
development of the record.    


FINDINGS OF FACT

1.  On March 4, 1996, the RO received the Veteran's original 
claim of service connection for PTSD.  

2.  On December 8, 2000, the Veteran applied to reopen the 
previously denied claim of service connection for PTSD.  

3.  In November 2007, the RO reopened the claim and granted 
service connection for PTSD, effective on December 8, 2000, based 
on the submission of additional records from the United States 
Marine Corps.

4.  The records provided by the United States Marine Corps in 
connection with the reopened claim are found to be probative and, 
when considered with all the evidence, are dispositive of the 
claim of service connection for PTSD.

5.  The clinical signs and manifestations of the service-
connected PTSD is shown to be productive of a disability picture 
that more nearly approximated that of occupational and social 
impairment, with deficiencies in most areas, such as work, family 
relations, thinking and mood due to symptoms of social avoidance, 
isolation, intrusive memories, flashbacks, nightmares, insomnia, 
hypervigilance, exaggerated startle responses, anxiety, depressed 
mood, poor concentration, irritability, and anger outbursts and 
adapting to stressful circumstances and an inability to establish 
and maintain effective relationships; however, total occupational 
and social impairment is not demonstrated.  

6.  The service-connected PTSD is shown to preclude the Veteran 
from securing and following a substantially gainful occupation 
consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  Following reconsideration of the claim in light of 
subsequently received records from the United States Marine 
Corps, an effective date of March 4, 1996 or the date of the 
original claim is assigned for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).

2.  The criteria for the assignment of an initial rating of 70 
percent, but no more for the service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).  

3.  The criteria for that assignment of a total rating based on 
individual unemployability by reason of service-connected 
disability have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.15, 4.16 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

As to the issue of an earlier effective date for service 
connection for PTSD, as the Board finds that an earlier effective 
date should be granted as a matter of law, further discussion of 
VCAA is not required as to this matter.

As to the issue of TDIU rating, this issue is being granted in 
full, and therefore, no additional VCAA discussion is required at 
this time.

In terms of the issue of a higher initial evaluation for the 
service-connected PTSD, this appeal arises from disagreement with 
initial evaluations following the grant of service connection.  
The courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice with 
regard to the notice in this case; hence, further VCAA notice is 
not required with regard to the initial rating appeals.  

The Veteran in this regard received VCAA notice in November 2004.  
In March 2007, the Veteran received notice as to disability 
ratings and effective dates.  For these reasons, the Board finds 
that the Veteran has received VCAA notice and no further notice 
is required.  

VCAA requires VA to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The VA has obtained records of treatment reported by the Veteran, 
including additional service records and VA treatment records.  
Additionally, he has been afforded necessary VA examinations.  

The Board acknowledges that the most recent VA examination was 
conducted in July 2007.  This is not prejudicial as the Veteran 
submitted additional report referable to a private psychiatric 
examination conducted in April 2010.    

For these reasons, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.    


II. Earlier Effective Date

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an original 
claim for service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore."  38 U.S.C.A. § 
5110(a).  

The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 C.F.R.  
§ 3.400.  

38	.F.R. § 3.156(c) provides:  Service department records.

(1) Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the Veteran by name, as long as the other requirements of 
paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records;

(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source.

(3) An award made based all or in part on the records identified 
by paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.

38 C.F.R. § 3.156(c) was amended effective on September 6, 2006.  
Prior to that date, it provided as follows:

(c) Where the new and material evidence consists of a 
supplemental report from the service department, received before 
or after the decision has become final, the former decision will 
be reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans Affairs.  
Also included are corrections by the service department of former 
errors of commission or omission in the preparation of the prior 
report or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new evidence 
from the service department must be supported adequately by 
medical evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date of 
the original claim.

On March 4, 1996, the Veteran submitted his original claim of 
service connection for PTSD.  

In a September 1996 rating decision, the RO denied the Veteran's 
claim.  The decision indicated that the evidence failed to 
establish the existence of a verified life threatening stressor 
during the Veteran's period of active service.  The Veteran's 
service treatment and personnel records had been reviewed prior 
to the RO decision.  

In December 2000, the Veteran applied to reopen his claim of 
service connection for PTSD.  

In reviewing the record, the Board finds that, in a December 2001 
RO decision, the RO denied reopening the Veteran's claim for 
service connection for PTSD.  He appealed this determination, and 
the Board reopened the Veteran's claim in an October 2004 
decision.  

The Board remanded the reopened claim mandating that the RO 
attempt to verify the Veteran's stressors by contacting the 
United States Marine Corps Headquarters.  

The RO requested these documents and stated that it had already 
researched unit records through Virtual VA but was unable to 
locate the appendices referenced in the command chronology for 
the 1st Marine Air Wing.  The Marine Corps subsequently forwarded 
Marine Air Wing Headquarters Group-One Command Chronology for 
September 1969.   

In May 2007, the Board again remanded claim of service connection 
for PTSD stating that the Veteran's claimed stressor had been 
independently verified and based its decision, in part, on the 
records received from the United States Marine Corps.  

Ultimately, the RO granted the Veteran's claim for service 
connection for PTSD in a November 2007 decision.  The RO assigned 
an effective date of December 8, 2000, the date on which the 
Veteran petitioned to reopen his claim.  

Applying 38 C.F.R. § 3.156(c), the Board finds that the records 
received from the United States Marine Corps were relevant, 
probative and resulted in the grant of service connection as was 
specifically noted in the May 2007 decision.  Therefore, 38 
C.F.R. § 3.156(c) is applicable and the September 1996 rating 
decision must be reconsidered as required by regulation.  

The Board notes the change to 38 C.F.R. § 3.156(c) in September 
2006.  The regulation in effect prior to September 2006 indicated 
that it was applicable to official service department records, 
which presumably had been misplaced and corrections made to 
service records.  The revised regulation is broader.  Generally, 
the effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. § 
5110.  

However, the change in regulation is a restatement of policy and 
not a liberalizing law or VA issue.  VA does not limit its 
reconsideration to misplaced service department records.  See 
Vigil v. Peake, 22 Vet. App. 63 (2008) quoting New and Material 
Evidence, 70 Fed. Reg at 35.

In Vigil, the United States Court of Appeals for Veterans Claims 
(Court) made it clear that the regulation in effect prior to 
September 2006 did not limit the evidence that would allow a 
Veteran to obtain an effective date prior to the date of his 
reopened claim solely to misplaced records.  The Court held that 
records generated in response to a Veteran's request are 
contemplated by the criteria of 38 C.F.R. § 3.156(c).

Here, the RO's decision was after the regulatory change.  
Regardless, as indicated, it is clear that the change in 
regulation was a restatement of policy that was already 
implemented.

An award based all or in part on the records included in 38 
C.F.R. § 3.156(c) is effective on the date entitlement arose or 
the date VA received the previously decided claim.  Vigil, 22 
Vet. App at 66.

Furthermore, when an initial claim is denied because of a lack of 
evidence of an in-service injury that is later granted based in 
part on subsequently acquired service records establishing the 
in-service injury, the claimant is entitled to a retroactive 
evaluation of the disability to assess a proper effective date 
which would be the date of the original claim or the date 
entitlement arose, whichever is later.  Id.

The Veteran's original claim here was received on March 4, 1996.  
As such, the Board finds that the proper effective date is March 
4, 1996, the date the Veteran submitted his original claim.  

Thus, an earlier effective date for the grant of service 
connection for PTSD is assigned under the law.


III.  Entitlement to a higher initial evaluation for the service-
connected PTSD.

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as a 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants a 
30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name. 

Global Assessment of Functioning (GAF) scores are a scale rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed, avoids friends, neglects family, and is 
unable to work).  

The terms "mild," "moderate," "moderately severe," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  


B. Analysis

In this decision, the Board must considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  

The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate schedular 
rating assignment, and, although noting which criteria have not 
been met, has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant the assigned rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
  
The Veteran currently is assigned a 50 percent rating for the 
service-connected PTSD with an effective date of March 4, 1996.  

Based on its review of the entire record, the Board finds that an 
increased rating of 70 percent is warranted for the service-
connected PTSD.  

The Veteran's GAF scores had ranged from 50 to 55.  The most 
recent private psychologist assigned a GAF score of 30 to 35 in 
April 2005.  VA psychologists have described the Veteran's PTSD 
as severe.  The Board finds that, overall, the GAF scores 
reflects from moderate to severe PTSD for the period of the 
appeal. 

The evidence does not show that the Veteran experiences 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression, spatial disorientation or neglect 
of person hygiene.    The evidence also has not shown that the 
Veteran has suicidal ideation.  

In a July 2007 VA examination, the Veteran reported having 
passive homicidal thoughts, but had no history of homicidal plan, 
intent or behavior.  He also reported no episodes of violence for 
many years.  

The evidence does show that the Veteran had impaired impulse 
control which included periods of violence.  In the August 1996 
VA examination, he reported breaking a door at home, almost 
getting into a fist fight with his son and almost getting into 
fights at work a few times.  

Upon examination, the examiner found the Veteran to be somewhat 
angry and remote.  Although no GAF score was provided, the 
Veteran was diagnosed with severe PTSD with depressive and 
hostile features.  Other VA treatment records indicate that the 
Veteran physically abused his wife in 1996.  

During a July 2007 VA examination, the Veteran's wife reported a 
long history of marital conflict.  She reported not trusting him 
alone with their three children due to his temper and judgment.  

The Veteran and his wife both testified that he avoided social 
gatherings, had a harder time at holiday events and still had a 
temper to some degree.  He was less reactive since taking cardiac 
medication.  He reported no violence for many years.  On 
occasion, he still might throw or punch something.  

The evidence also showed that the Veteran had difficulty adapting 
to stressful circumstances (including work or worklike settings).  
In an October 2000 letter, his treating physician opined that it 
was unwise for the Veteran to return to work due to frequent 
workplace conflict and stress resulting from his PTSD and heart 
condition.   

The evidence thus suggests that the Veteran has experienced 
symptoms that cause a level of impairment that approaches an 
inability to establish and maintain effective relationships.  

In an October 1995 VA treatment, the Veteran's spouse reported 
that the Veteran pushed her and caused her to spill her coffee.  
In an August 1996 VA examination, the examiner noted that he had 
distanced himself from others and had markedly diminished 
interest in significant activities.  

In November 2004, a social worker opined that the Veteran 
suffered from severe anxiety and extreme irritability and rages, 
which had caused serious impairment in his social, occupational 
and family interactions and functioning.  

Based on this evidence, the Board finds that the service-
connected disability picture more closely resembles that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establishing and maintaining effective 
relationships.  These findings are more reflective of the 
findings that support a 70 percent evaluation.  38 C.F.R. 
§ 4.130.

However, the Board does not find a basis for assigning a 100 
percent schedular rating for any period of the appeal.  

During the July 2007 examination, the VA examiner noted that the 
Veteran had conflicts at his job while working for the Postal 
Service.  The examiner opined that the anger and rages at work 
were related to his PTSD and contributed to the stress of his 
work environment which ultimately led to his retirement in 2000.  

After reviewing the record, the VA examiner noted that the 
Veteran had to take time off of work in order to subdue his 
impulses to harm coworkers, including threats to kill his 
supervisor.  

The VA examiner added that the Veteran's retirement in 2000 was 
due to his PTSD symptoms and not due to his coronary artery 
disease.  The review of these records shows that the Veteran 
appeared to have total occupational impairment.  

Despite this, the July 2007 examiner opined that there was not 
total occupational and social impairment due to the PTSD 
symptoms.  

The Board acknowledges that the April 2010 private psychologist 
opined that the PTSD had developed into a totally disabling 
condition by at least March 2000.  The psychologist noted 
significant violence, erratic behavior and the inability to 
remove himself from his experiences in Vietnam.  

However, on review of the entire record, the Board disagrees that 
the service-connected PTSD symptoms are productive of total 
social and occupational inadaptability as required by the 
provisions of Diagnostic Code 9411.  

Significantly, the private psychologist opined in April 2010 that 
the PTSD symptoms had prevented him from being able to engage 
with his family in any meaningful fashion, but the Board notes 
that, despite longstanding marital stress and difficult 
relationships with his children, the Veteran had remained married 
for over three decades and appeared to have had improved 
relationships in the last few years.   

Furthermore, the evidence does not show that the Veteran had 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, his own 
occupation or his own name.

While the Board acknowledges a high degree of social and 
occupational impairment in this case, the evidence does not 
demonstrate total disruption in terms of the rating criteria.  

The Board has considered whether referral for consideration of an 
extraschedular rating is warranted.  

As discussed, the symptoms of the Veteran's PTSD consist of 
deficiencies in most of the areas as described by the rating 
criteria for a 70 percent rating.  There have been no reports of 
symptoms that are outside manifestations set forth in the rating 
schedule.  

Hence, as the schedule reasonably describes the service-connected 
disability picture, the referral for extraschedular consideration 
is not required.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

Overall, on this record, the Board finds that a schedular 70 
percent evaluation, but not more, for service-connected PTSD is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7.



IV.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

A.  Legal Criteria

Total disability meriting a 100 percent schedular rating exists 
"when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a 
total rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."  

Other factors to be considered in determining whether a veteran 
is unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. Derwinski, 
1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that 
are not service connected, and prior unemployability status must 
be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a).  


B.  Analysis

The Veteran reports being to be unemployability due to the 
service-connected PTSD.  He stopped working in 2000 because his 
PTSD symptoms caused workplace conflict.  See the October 2000 
letter from Veteran's psychologist.    

Service connection is in effect for PTSD, rated at 70 percent, as 
of this decision; diabetes mellitus, rated as 20 percent 
disabling; tinea versicolor, rated as 10 percent disabling; and 
healed fracture residuals of the right fifth finger, rated at no 
percent.  The Veteran has a combined service-connected rating of 
80 percent.

Thus, the Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  The issue remains whether the service-connected 
disabilities preclude him from engaging in substantial gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  

The evidence of record shows that the Veteran reported from 
gainful employment with the U.S. Postal Service on March 20, 
2000.   See the June 2002 TDIU application.  He reported having 
nine years of grade school and received a GED as an educational 
background.  After service, he reported taking a few classes in 
radio/electronics, but had to discontinue as he could not 
concentrate.

In carefully reviewing the entire record, the Board finds that 
the service-connected PTSD is shown to have caused severe 
disablement and, as such, to have precluded the Veteran from 
performing substantially gainful employment consistent with his 
educational background and his former occupation as a Postal 
Service employee.  

In an October 2000 letter, a VA psychologist opined that the 
Veteran suffered from workplace conflict and stress resulting 
from his PTSD and opined that it was unwise for the Veteran to 
return to work.  The Veteran retired from working for the Postal 
Service.  

The July 2007 examiner opined that the anger and rages at work 
were related to his PTSD and contributed to the stress of his 
work environment which ultimately led to his retirement in 2000.  

The April 2010 examiner noted that, in the past, the Veteran had 
to take time off in order to reduce his impulses to harm 
coworkers, including threats to kill his supervisor.  The 
examiner opined that the Veteran's retirement in 2000 was due to 
his PTSD symptoms and not due to his coronary artery disease.  

The examiner added that the Veteran had been successfully treated 
for coronary artery disease but not effectively treated for his 
PTSD, which rendered him disabled.  

Accordingly, on this record, the Board finds that the service-
connected PTSD is shown to preclude the Veteran from securing and 
following substantially gainful work consistent with his 
education and work background.   

Thus, a total rating based on individual unemployability by 
reason of service-connected disability is warranted.  



ORDER

An earlier effective date of March 4, 1996 for service connection 
for PTSD is granted, subject to the regulation controlling 
disbursement of VA monetary benefits.

An increased rating of 70 percent for the service-connected PTSD 
is granted, subject to the regulations controlling disbursement 
of VA monetary benefits.

A total rating based on individual unemployability by reason of 
service-connected disability is granted, subject to the 
regulations controlling the disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


